Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, the words “by at least one of the feedback control unit (2b) or the at least one computer algorithm” should be rewritten as “by at least one of:  the feedback control unit (2a) or the at least one computer algorithm”.
In claim 13, the words “aircraft (1) of claim 12, further comprising: at least one of sensor units (4), estimation units or output units in operative connection with said feedback control unit (2a) for providing sensor data (SD), estimation data or output data” should be rewritten as “aircraft (1) of claim 12, further comprising: at least one of: sensor units (4), estimation units, or output units in operative connection with said feedback control unit (2a) for providing sensor data (SD), estimation data or output data”.
The foregoing changes are required to correct antecedent basis, clerical and/or grammatical errors.

Allowable Subject Matter
Independent claim 1 is allowable.  Claims 2-3 are allowable because they depend on allowable independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the method of claim 3, “wherein in case of a plurality of pre-selected ones of the components of up, solving said allocation equation for said pre-selected components of up comprises solving said allocation equation for said plurality of pre-selected components of up at a same time.”  It is unclear what is meant by solving said allocation equation for said plurality of pre-selected components of up at a same time.  The phrase “solving said allocation equation for said plurality of pre-selected components of up at a same time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the method of claim 4, “wherein solving said allocation equation for said other components of up comprises solving said allocation equation for said other components of up at a same time, if said at least one component of said desired up which is greater than said corresponding maximum pseudo control input um is a pre-selected component of up.”  It is unclear what is meant by solving said allocation equation for said other components of up at a same time.  The phrase “solving said allocation equation for said other components of up at a same time, if said at least one component of said desired up which is greater than said corresponding maximum pseudo control input um is a pre-selected component of up” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 depends on claim 5 and is also rejected under 35 U.S.C. 112(b), second paragraph because it inherits the limitations and fails to resolve the deficiencies of  dependent claim 5.


Claims 7-11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites “the method of claim 1, wherein, in the case of the multiactuator aerial vehicle (1) …”.  Regarding claim 7, it is unclear what other cases claim 1 may include since there are no other cases that claim 1 recites.  Therefore, it is unclear what claim 7 is directed to.  If there are no other cases, the Examiner suggests rewriting the above to “the method of claim 1, wherein, the multiactuator aerial vehicle (1) …”.  
Claims 8-11 depend on independent claim 7 and are also rejected under 35 U.S.C. 112(b), second paragraph because they inherit the limitations and fail to resolve the deficiencies of independent claim 7.

Claims 12-15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12, at the second clause, recites “a control input u …., said control input u”  On the other hand, claim 12, at the fourth clause, recites “a respective control input u ….”  Since the second clause recites “a control input u ….” it is unclear what the fourth clause is referring to when it recites “a respective control input u ….”  There are antecedent basis issues with the use of “a control input u” between the second and fourth clauses. 
Claims 13-15 depend on independent claim 12 and are also rejected under 35 U.S.C. 112(b), second paragraph because they inherit the limitations and fail to resolve the deficiencies of independent claim 12.
Regarding claim 13, it is unclear what “and the least one flight control unit (2) is configured to determine” is referring to because there is no antecedent basis for more than one flight control unit (2).
Regarding claim 13, it is unclear what “said desired pseudo control input up” is referring to because there is no antecedent basis for this foregoing phrase.
Regarding claim 14, it is unclear what “said actual control input u” is referring to because there is no antecedent basis for this foregoing phrase.
Appropriate amendments are required to address the above rejections.  No new matter should be added.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661